Citation Nr: 0834566	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision, which denied 
claims for service connection for bilateral hearing loss and 
tinnitus.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  

Upon review of the claims folder, the Board acknowledges that 
the veteran complained of difficulty hearing in both ears 
during his active duty.  See service medical record, April 
1981.  He denied tinnitus at this time.  Id.  His May 1981 
separation examination report reflects that the veteran had 
hearing loss in his right ear and the hearing loss thresholds 
of his left ear were within normal limits for VA purposes but 
slightly elevated.  

The veteran's service medical records do not contain an 
entrance examination report.  However, the Board notes that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Throughout the processing of these claims, the veteran has 
undergone 2 VA examinations.  The examiner at the May 2004 VA 
examination concluded that the veteran's tinnitus was not as 
likely as not connected to his military service, as he 
reported it as beginning 6 to 7 years prior to the 
examination.  The veteran's claims folder was not reviewed at 
this examination.  Diagnostic test results were not reported 
as they were regarded as unreliable and not adequate for 
rating purposes.  

The September 2005 VA examination report reflects that the 
veteran reported that his tinnitus and hearing loss had 
existed for 20 years prior to this examination.  The 
veteran's claims folder was reviewed at this examination.  
The examiner determined that the veteran's organic level of 
hearing could not be determined in the current evaluation, 
due to poor test reliability.  The veteran's responses were 
inconsistent and there was significant discrepancy between 
admitted speech reception thresholds and the veteran's 
responses to pure tones.  Word recognition scores at this 
examination were recorded as 82 percent for the right ear and 
88 percent for the left ear.  However, the examiner noted 
that it was difficult to understand how the veteran could 
achieve these word recognition scores, considering that the 
presentation level was either inaudible to the veteran or the 
speech could be barely audible to the veteran had his 
response to pure tone stimuli been valid.  The examiner 
concluded that it was not possible to make any statement with 
respect to service connection of the veteran's hearing 
loss/tinnitus until valid data on the veteran's hearing 
status could be obtained. 

On his January 2006 VA Form 9 Appeal, the veteran indicated 
that he did not actually make many of the statements 
attributed to him at these examinations.  At the September 
2008 hearing, the veteran stated that his hearing loss and 
tinnitus symptoms began at the time of his service.

In light of the fact that the record contains no evidence of 
the veteran's hearing acuity upon entry into service; that 
his separation examination report reflects slightly elevated 
hearing loss thresholds of his left ear, although within 
normal limits for VA purposes, and hearing loss in his right 
ear; and that, although deemed unreliable, his speech 
recognition scores from the September 2005 VA examination 
report reflect the possibility of some level of current 
bilateral hearing loss, the Board finds that one more attempt 
at a valid audiological evaluation must be made in order to 
properly assess the veteran's current hearing acuity, and to 
determine whether any current hearing loss of either ear or 
tinnitus was incurred in or aggravated by his active duty.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

The Board cautions the veteran concerning his own 
responsibility to cooperate with VA in this matter.  The U.S. 
Court of Appeals for Veterans Claims has held that '[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.'  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
responsibility of cooperating in the development of his claim 
includes cooperating during the course of a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
audiological examination and Maryland 
CNC speech recognition test.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has current hearing loss 
(of either or both ears) or tinnitus.  
If so, an opinion should be provided as 
to whether it is at least as likely as 
not that the veteran's current hearing 
loss (of either or both ears) or his 
tinnitus began during service or 
whether the veteran's current hearing 
loss began within one year of service 
discharge. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claims.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case (SSOC).  After the veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to once 
again advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




